DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on March 10, 2020.
Claims 1-4, 10-14 and 15-23 remain pending, claims 1-4, 10-13, and 15-21 remain withdrawn from consideration. Claim 14 has been amended. Claims 14 and 22-23 are examined herein.
Response to Amendment
The rejections to Claims 14 and 22-23 under 35 U.S.C. 112(a) are withdrawn in view of the amendment to claim 14.
The rejection to Claims 14 and 22-23 under 35 U.S.C. 103 over Hawkes et al. (US-20110023180-A1) is withdrawn in view of amendment to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Due to Applicant’s amendment of the claims, the rejections are modified from the rejection as set forth in the Office action mailed April 12, 2018. Applicant’s arguments filed on October 12, 2018 have been fully considered but they are not persuasive.
Claim 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of copending Application No. 14/355,488 :
The copending claims are directed to transgenic plant or plant part or seed comprising a transgene expressing any of a wild-type or mut-HPPD polypeptide of SEQ ID NO: 2; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the amino acid at position 320 is N, Q, H, or Y; the amino acid at position 321 is A or R; and so on.
The SEQ ID NO: 2 in the copending claims is the same SEQ ID NO: 2 of the instant claims. Therefore, although the copending claims are silent regarding resistance to Inhibitors 1, 2, or 3, the SEQ ID NO: 2 with 320H substitution inherently is resistant to Inhibitors 1, 2, or 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 10-12 of US Patent US10801035B2 (previously copending Application No. 14/355,520). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are directed to transgenic plant or plant part or seed comprising a transgene expressing any of a wild-type or mut-HPPD polypeptide of SEQ ID NO: 2; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the amino acid at position 320 is N, Q, or H.
The SEQ ID NO: 2 in the patented claims is the same SEQ ID NO: 2 of the instant claims. Therefore, although the patented claims are silent regarding resistance to Inhibitors 1, 2, or 3, the SEQ ID NO: 2 with 320H substitution inherently is resistant to Inhibitors 1, 2, or 3.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent US10829778B2 (previous copending Application No. 14/787,895). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are directed to transgenic plant or plant part or seed comprising a transgene expressing any of a wild-type or mut-HPPD polypeptide of SEQ ID NO: 2; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the amino acid at position 320 is N, Q, H, or Y; the amino acid at position 321 is A, R, G, or N; the amino acid at position 404 is L or P.
The SEQ ID NO: 2 in the patent claims is the same SEQ ID NO: 2 of the instant claims. Therefore, although the patented claims are silent regarding resistance to Inhibitors 1, 2, or 3, the SEQ ID NO: 2 with 320H substitution inherently is resistant to Inhibitors 1, 2, or 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of copending Application No. 14/888,025 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The copending claims are directed to transgenic plant or plant part or seed comprising a transgene expressing any of a wild-type or mut-HPPD polypeptide of SEQ ID NO: 2; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the amino acid at position 320 is other than L; and/or the amino acid at position 321 is other than P.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of copending Application No. 15/307,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The copending claims are directed to transgenic plant or plant part or seed comprising a transgene expressing any of a wild-type or mut-HPPD polypeptide of SEQ ID NO: 2; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the amino acid at position 320 is other than L; and/or the amino acid at position 321 is other than P.
The SEQ ID NO: 2 in the copending claims is the same SEQ ID NO: 2 of the instant claims. Therefore, although the copending claims are silent regarding resistance to Inhibitors 1, 2, or 3, the SEQ ID NO: 2 with 321A and/or 320H substitution inherently is resistant to Inhibitors 1, 2, or 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 15/307,728 :
The copending claims are directed to transgenic plant or plant part or seed comprising a transgene expressing any of a wild-type or mut-HPPD polypeptide of SEQ ID NO: 2; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the plant is resistant to HPPD inhibitor herbicides; wherein the amino acid at position 320 is N, Q, H, or Y; and/or the amino acid at position 321 is A.
The SEQ ID NO: 2 in the copending claims is the same SEQ ID NO: 2 of the instant claims. Therefore, although the copending claims are silent regarding resistance to Inhibitors 1, 2, or 3, the SEQ ID NO: 2 with 320H and/or 321A substitution inherently is resistant to Inhibitors 1, 2, or 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claim 14 is rejected. Claims 22-23 are objected to for being dependent on rejected base claims.
Claims 14 and 22-23 are free of the prior art, because there is no prior art teaching or suggesting the claimed plant or seed that expresses a mutagenized or recombinant mut-HPPD comprising a variant of the wild-type HPPD amino acid sequence of SEQ ID NO:2, wherein the amino acid sequence of the variant differs from that of the wild-type HPPD in that it comprises at least one substitution in which: the amino acid corresponding to or at position 320 of SEQ ID NO:2 is Gln, His, or Tyr substituting for leucine; the amino acid corresponding to or at position 321 of SEQ ID NO:2 is Ala, or Gly substituting for proline; or the amino acid corresponding to Avena sativa) having a Substitution at position 326 which corresponds to position 321 of the instant SEQ ID NO: 2 to an R, K, H, N, I, L, T, S, or Q.  In comparison, the instant claims encompass an embodiment wherein the amino acid at position corresponding to position 321 to be an A or G. Furthermore, Hawkes does not explicit disclose the instant SEQ ID NO: 2, and is silent regarding the property of tolerance to the listed herbicidal compounds. Although the UniProtKB Database polypeptide sequence F2CV61_HORVV teaches the instant SEQ ID NO: 2, the prior arts alone or in combination do not reasonably teach or suggest the instantly claimed substitutions 320Q/H/Y, 321A/G, and/or 278H/N/S and the specific tolerances to the listed herbicidal compounds.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/WEIHUA FAN/            Examiner, Art Unit 1663